DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2020 has been entered.
 
Response to Amendment
The amendment filed December 30th, 2020 has been entered. Claims 1 and 10-11 remain pending. Claims 2-9 and 12-15 remain canceled. Claim 1 has been amended.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Arcier et al. (US 2,233,191).

Regarding claim 1, Arcier teaches a landing gear (“Aircraft Landing Gear”, Title) for light aircraft comprising at least two wheels (Fig. 1, “wheel” 22; “the structure shown in Fig. 1 is obviously but one half of the complete landing gear assembly, there being a similar assembly symmetrically disposed”, Col. 2, Lines 13-16; therefore comprising at least two wheels), fixed onto a part of a fuselage (Fig. 1, “fuselage frame members”, 18/20; described as being attached to a fuselage at “50”), and having a fixed tubular reinforcement (Fig. 1, “fuselage frame hingedly attached to the aircraft structural member 34 as by the pivot 36” Col. 2, Lines 33-35) to the apex of the reinforcement (Fig. 1, “structural member”, 34) and a second end (Fig. 1, at 38) coupled with articulation capability (“At its lower end the rod 32 is pivotally attached to suitable lugs 38”, Col. 2, Lines 37-39) to a stub axle (Fig. 1, “fitting” 38; shown functioning as a stub axle) of the corresponding wheel (Fig. 1 shows “wheel” 22 is connected at “fitting” 38), the connecting rod is made up of three parts, specifically a first end part (Fig. 1, at 34) articulated at the apex (Fig. 1, “pivot”, 36, shown at apex of triangle configuration; “rod 32, hingedly attached to the aircraft structural member 34 as by the pivot 36” Col. 2, Lines 33-35, thus articulated) to an upper end of the connecting rod (Fig. 1, “pivot”, 36, shown at upper end of “tie rod” 32), a second end part (Fig. 1, at 34) articulated to the stub axle (Fig. 1, shown articulated at 38) at a lower end of the connecting rod (Fig. 1, 38 shown at lower end of “tie rod” 32) and a median part connecting the first end part and the second end part, the median part has a long hollow tube shape in which the first end part and the second end part are attached (Fig. 1 shows upper and lower ends attached by “tie rod” 32; note tie rod provides the same function as a tube and specification does not disclose any advantages to using a hollow tube vs a rod), the connecting rod preventing the rotation of the wheel around an axis of the damping member (Fig 1 shows that the “wheel” 22 in both resting positions, air or ground, is not rotating around the longitudinal axis of “telescopic shock absorbing strut” 12/14 and is shown prevented due to the rigid “tie rod” 32; note in order to force the wheel in such a position, deformation of “tie rod” 32 would be required), and wherein each damping member has a first end (Fig. 1, end at 50) coupled with articulation capability (Figs. 3, 6 & 7 show end at 50 is coupled with pivots that have articulation capability) to an end of the base of the reinforcement between a single pair of spaced lugs rigidly connected with the fuselage (Fig. 2, spaced “lock nuts” 56 shown rigidly connected to fuselage) and a second end (Fig. 1, at 38) angularly coupled to the stub axle (Fig. 1, “fitting” 38, shown functioning as a stub axle; pivot shown at 38 which by definition is angularly coupled; further, wheel and fitting shown articulating or angularly displacing in Fig. 1 between when landed, as shown by dashed outline of wheel) of the wheel (Fig. 1 shows “wheel” 22 is connected at “fitting” 38).
Arcier does not expressly disclose the landing gear fixed onto a part of a fuselage in front of the center of gravity of the light aircraft; the second end of the connecting rod forms a fork with a central body, a tubular part attached in the median part and two branches which extend from the central body opposite to the tubular part, the stub axle comprises two pairs of spaced lugs, each branch of the fork is housed between the spaced lugs of one of the pairs, and a rod passes through the lugs of each pair and an orifice formed in each branch of the fork, a bolting device connecting said first end to the lugs.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the landing gear of Arcier to further include the landing gear fixed onto a part of the fuselage in front of the center of gravity of the light aircraft, since it has been held that rearranging parts of an invention, such as changing the location the centered landing gear is attached to the fuselage, involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Additionally, Arcier further teaches wherein an end (Fig. 2, at 40) of a connecting rod (Fig. 2, “element”, 14) forms a fork (Fig. 2, “cap member” 40 comprising “two identical upstanding arms” 42) with a central body (Fig. 2, body of “cap member” 40), a tubular part attached in the median part (Fig. 2 shows “cap member” 40 attached to tube 14) and two branches (Fig. 2, “two identical upstanding arms” 42) which extend from the central body opposite to the tubular part (Fig. 2 shows “two identical upstanding arms” 42 extending opposite tube 14), the stub axle comprises two pairs of spaced lugs (Fig. 3 shows two spaced lugs 56 attached to a stub axle 50), each branch of the fork is housed between the spaced lugs of one of the pairs (Fig. 3 shows each “upstanding arm” 42 houses each lug 56), and a rod passes through the lugs of each pair and an orifice formed in each branch of the fork (Fig. 3 shows rods 62 passing through each sleeves 44 of each lug 56), a bolting device (Fig. 3, “bolts” 52) connecting said first end to the lugs (Fig. 3 shows “bolts” 56 at connecting lugs 56 “cap member” 40 which connects to tube 14).

Additionally, Arcier further teaches wherein a rod (Fig. 3, rod 14) is connected to two pairs of lugs (Fig. 3, 56) of the stub axle (Fig. 1, “fitting” 38; shown functioning as a stub axle).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the landing gear of Arcier wherein said rod connected to two pairs of lugs of the stub axle, since it has been held that mere duplication of the essential working parts of a device and since it has been held that rearranging parts of an invention, such as duplicating the fork connection with two lugs to be used for the wheel connection, involves only routine skill in the art. In re Japikse, 86 USPQ 70; St. Regis Paper Co. v. Bernis Co., 193 USPQ 8. 
Lastly, Arcier shows that “rod 32, hingedly attached to the aircraft structural member 34 as by the pivot 36” (Col. 2, Lines 33-35) and “At its lower end the rod 32 is pivotally attached to suitable lugs 38” (Col. 2, Lines 37-39) is an equivalent structure known in the art to a fork 

Regarding claim 10, Arcier teaches the landing gear for light aircraft according to claim 1, wherein the damping member (Fig. 1, “telescopic shock absorbing strut”, 12/14) is a hydraulic cylinder (by definition, a “telescopic shock absorbing strut” as shown in Fig. 1 is a hydraulic cylinder), made up of a barrel (Fig. 1 shows the struts 12/14 are made up of a telescopic barrel) articulated to the ends (Fig. 1, at 48) of the base of the reinforcement (Fig. 1, “fitting”, 50; shown coupled to base of triangle), and a sliding rod (Fig. 1, “element” 12 shown sliding between distance “B”) coupled to a fitting (Fig. 1, at 38) of the wheel Fig. 1 shows “wheel” 22 is connected at “fitting” 38).

Regarding claim 11, Arcier teaches a light aircraft wherein it comprises a landing gear according to claim 1 (see claim 1 above, additionally Fig. 2, “fitting”, 50; shown fixed to the fuselage).


Response to Arguments
Applicant's arguments filed December 30th, 2020 have been fully considered but they are not persuasive.

In response to applicant’s argument that Arcier does not disclose or suggest that the the added limitations, it is noted that Arcier teaches: each connecting rod has a first end (Fig. 1, at 36) coupled with articulation capability (Fig. 1, “pivot”, 36; “rod 32, hingedly attached to the aircraft structural member 34 as by the pivot 36” Col. 2, Lines 33-35) to the apex of the reinforcement (Fig. 1, “structural member”, 34) and a second end (Fig. 1, at 38) coupled with articulation capability (“At its lower end the rod 32 is pivotally attached to suitable lugs 38”, Col. 2, Lines 37-39) to a stub axle (Fig. 1, “fitting” 38; shown functioning as a stub axle) of the corresponding wheel (Fig. 1 shows “wheel” 22 is connected at “fitting” 38), the connecting rod is made up of three parts, specifically a first end part (Fig. 1, at 34) articulated at the apex (Fig. 1, “pivot”, 36, shown at apex of triangle configuration; “rod 32, hingedly attached to the aircraft structural member 34 as by the pivot 36” Col. 2, Lines 33-35, thus articulated) to an upper end of the connecting rod (Fig. 1, “pivot”, 36, shown at upper end of “tie rod” 32), a second end part (Fig. 1, at 34) articulated to the stub axle (Fig. 1, shown articulated at 38) at a lower end of the connecting rod (Fig. 1, 38 shown at lower end of “tie rod” 32) and a median part connecting the first end part and the second end part, the median part has a long hollow tube shape in which the first end part and the second end part are attached (Fig. 1 shows upper and lower ends attached by “tie rod” 32; note tie rod provides the same function as a tube and specification does not disclose any advantages to using a hollow tube vs a rod).
the second end of the connecting rod forms a fork with a central body, a tubular part attached in the median part and two branches which extend from the central body opposite to the tubular part, the stub axle comprises two pairs of spaced lugs, each branch of the fork is housed between the spaced lugs of one of the pairs, and a rod passes through the lugs of each pair and an orifice formed in each branch of the fork, a bolting device connecting said first end to the lugs; Arcier further teaches the limitation elsewhere on the landing gear: wherein an end (Fig. 2, at 40) of a connecting rod (Fig. 2, “element”, 14) forms a fork (Fig. 2, “cap member” 40 comprising “two identical upstanding arms” 42) with a central body (Fig. 2, body of “cap member” 40), a tubular part attached in the median part (Fig. 2 shows “cap member” 40 attached to tube 14) and two branches (Fig. 2, “two identical upstanding arms” 42) which extend from the central body opposite to the tubular part (Fig. 2 shows “two identical upstanding arms” 42 extending opposite tube 14), the stub axle comprises two pairs of spaced lugs (Fig. 3 shows two spaced lugs 56 attached to a stub axle 50), each branch of the fork is housed between the spaced lugs of one of the pairs (Fig. 3 shows each “upstanding arm” 42 houses each lug 56), and a rod passes through the lugs of each pair and an orifice formed in each branch of the fork (Fig. 3 shows rods 62 passing through each sleeves 44 of each lug 56), a bolting device (Fig. 3, “bolts” 52) connecting said first end to the lugs (Fig. 3 shows “bolts” 56 at connecting lugs 56 “cap member” 40 which connects to tube 14).
In response to applicant’s argument that Arcier must remove a fitting, such as the fork or the pivot, in order to use the fork fitting elsewhere on the device, it is noted that the test for obviousness is not whether the features may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would 
In this case, since it has been held that mere duplication of the essential working parts of a device and since it has been held that rearranging parts of an invention, such as duplicating the fork connection with two lugs to be used, elsewhere on the landing gear, such as for the wheel connection, involves only routine skill in the art. In re Japikse, 86 USPQ 70; St. Regis Paper Co. v. Bernis Co., 193 USPQ 8. Lastly, Arcier shows that “rod 32, hingedly attached to the aircraft structural member 34 as by the pivot 36” (Col. 2, Lines 33-35) and “At its lower end the rod 32 is pivotally attached to suitable lugs 38” (Col. 2, Lines 37-39) is an equivalent structure known in the art to a fork connected by a rod, said rod connected to two pairs of lugs of the fixed fitting (shown in Fig. 3) for articulation capability and “to counteract an arbitrary percentage of the bending moments in the shock strut resulting from wheel loads” (Col. 2, Lines 42-44). Therefore, because these two couplings with articulation capability were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute “the rod 32 is pivotally attached to suitable lugs 38” with a fork connected by a rod, said rod connected to two pairs of lugs of the stub axle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J SHUR whose telephone number is (571)272-8707.  The examiner can normally be reached on Mon - Thu 7:00 am - 4:00 pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q Dinh can be reached on (571)272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.J.S./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647